                   IN THE UNITED STATES DISTRICT COURT                               :    L 1
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division                               JUL - 9 2019
                                                                                                        y
DWAYNE DEMARIO MARROW,                                                         ULtKK, U.S. DISTRICT COURT
                                                                                     RICHMOND, VA


      Plaintiff,
V.                                                Civil Action No. 3:19CV285-HEH


H. VINCENT CONWAY,JR., et al,

       Defendants.


                              MEMORANDUM OPINION
                        (Dismissing Action Without Prejudice)

       By Memorandum Order entered on April 23, 2019,the Court conditionally

docketed Plaintiffs action. The Court directed Plaintiff to affirm his intention to pay the

full filing fee by signing and returning a consent to collection offees form. The Court

warned Plaintiff that a failure to comply with the above directive within thirty(30)days

ofthe date of entry thereof would result in summary dismissal of the action.

       Plaintiff has not complied with the order of this Court. Plaintiff failed to return a

consent to collection of fees form. As a result, he does not qualify for informa pauperis

status. Furthermore, he has not paid the statutory filing fee for the instant action. See 28

U.S.C. § 1914(a). Such conduct demonstrates a willful failure to prosecute. See Fed. R.

Civ. P. 41(b). Accordingly, this action will be dismissed without prejudice.

       An appropriate Order shall accompany this Memorandum Opinion.


                                                                        /s/
                                                  Henry E. Hudson
Date:*301          S                              Senior United States District Judge
Richmond, Virginia
